    Case 6:19-cr-00018-JDK-KNM Document 16 Filed 04/22/19 Page 1 of 1 PageID #: 59
             DATE          4/22/2019                          CASE NUMBER 6:19-CR-00018-JDK
         LOCATION          Tyler
            JUDGE          JOHN D. LOVE                       UNITED STATES OF AMERICA
        DEP. CLERK         S. Baum                            V.
     RPTR/ECRO             S. Baum                            JEREMY OKIETH KYLE
          USPO
  INTERPRETER                                                                                            i4- uJi
    START TIME             10'S.H
      END TIME             lO'M-H
                                                                   Indictment Unsealed all dfts      Interpreter
                                                                   Indictment Unsealed this dft


                                             INITIAL APPEARANCE
    Initial Appearance called                           0   Initial Appearance held
        Dft Appears with counsel                            Dft Appears without counsel

        Date of Arrest:* gljii§|l©-                         Dft s first appearance with counsel

          ft advised of charges                             Dft advised of right to counsel
        Dft advised of maximum penalties                    Dft advised of right to remain silent
        Dft request appointed counsel, is sworn &           Court finds Dft eligible and appoints:
        examined re: financial status
                                                            Gvt Oral Motion for Continuance of Detention
        Gvt Oral Motion for Detention
                                                            Hearing
        Order of Conditions of Release                      Bond set

        Waiver of Detention

        Order of Temporary Detention                        Detention Hearing set for:

        Ofder of Detention                                  Arraignment Hearing set for:

B       Dft remanded to the custody of the US Marshal

                                                 ARRAIGNMEN
        Armignment waived in open court                 H ' Arraignment held on indictment: All counts

wf Dft placed under oath                                    Dft physically/mentally ready
        Dft received copy of charges                        Dft discussed charges with counsel

        Charges read                                        Dft waived reading of charges

    No pressure to plead

w   l
        Dft enters a not guilty plea to all counts

        Discovery orders entered                        S   Jury selection trial set (j\\~l J\ (D, (*&0
0   Dft remanded to the custody of the US Marshal           Dft continued on bond
